Citation Nr: 1615817	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability manifested by leg swelling.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a kidney disorder.

5.  Entitlement to a rating in excess of 10 percent for service-connected left clavicle disorder prior to April 9, 2015; and to a rating in excess of 20 percent thereafter.

6.  Entitlement to a compensable rating for service-connected left humerus disorder.

7.  Entitlement to a compensable rating for service-connected face and head scars.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1974.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2014, the Board remanded this case for further development to include requesting records from the Social Security Administration (SSA) and according the Veteran new VA examinations pertinent to the appellate claims.  The Board notes that the SSA responded that they had no medical records for the Veteran.  Further, the Veteran was accorded VA examinations in April 2015 in accord with the remand directives.  All other development directed by the Board's remand appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Despite the foregoing, and although it regrets the additional delay, for the reasons addressed in the REMAND portion of the decision below the Board finds further development is still required regarding the low back disorder claim.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  By a statement dated April 30, 2015, and received prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appellate claim of service connection for a disability manifested by leg swelling.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has TBI residuals as a result of his active service.

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a chronic kidney disorder as a result of his active service.

4.  The Veteran is right hand dominant; i.e., his left side is his minor upper extremity.

5.  The record reflects the Veteran has reported recurrent pain of the left upper extremity throughout the pendency of this case.

6.  Prior to April 9, 2015, the Veteran's service-connected left clavicle disorder was productive of motion only possible to the shoulder level.  

7.  The record does not reflect the Veteran's service-connected left clavicle disorder meets or nearly approximates the criteria of motion no more than 25 degrees from the side, even when taking into account his complaints of pain.

8.  The Veteran's service-connected left humerus disorder is not manifested by malunion with deformity; or recurrent dislocations.

9.  The Veteran's service-connected face and head scars are not manifested by any of the characteristics of disfigurement recognized by VA regulations.

10.  The Veteran's service-connected face and head scars are not shown to be unstable, painful, or resulting in limitation of motion and/or other disabling effects.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for his claim of service connection for a disability manifested by leg swelling have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a grant of service connection for TBI residuals are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for a grant of service connection for a kidney disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for a rating of 20 percent prior to April 9, 2015, for the service-connected left clavicle disorder are met.  38 U.S.C.A. §§ 115, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

5.  The criteria for a rating in excess of 20 percent for the service-connected left clavicle disorder are not met.  38 U.S.C.A. §§ 115, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

6.  The criteria for a compensable rating for the service-connected left humerus disorder are not met.  38 U.S.C.A. §§ 115, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.14, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2015).

7.  The criteria for a compensable rating for service-connected face and head scars are not met.  38 U.S.C.A. §§ 115, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31, 4.118, Diagnostic Codes 7800 to 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

As an initial matter, the Board notes the record reflects the Veteran has withdrawn his appeal on the claim of entitlement to service connection for a disability manifested by leg swelling.  Therefore, no further discussion of VA's duties to notify and assist is necessary with respect to this claim.

Regarding the other appellate claims adjudicated by this decision, the United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via letters dated in January 2007, June 2007, and July 2007; all of which were clearly prior to the January 2008 rating decision that is the subject of this appeal.  He was also sent additional notification via a February 2015 letter, followed by readjudication of the appeal by an April 2015 Supplemental Statement of the Case which "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, and what information and evidence will be obtained by VA.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  As noted in the Introduction, the SSA reported they had no medical records regarding the Veteran.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  Moreover, he was accorded a VA medical examination regarding this case in October 2007, May 2011 and April 2015.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  In pertinent part, the Board notes that the opinions expressed by the April 2015 VA examiners regarding the etiology of the claimed TBI and kidney disorders were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder.  As such, it appears they are supported by an adequate foundation.  Although the Board found the earlier examinations in May 2011 to be deficient due to inadequate rationale, that deficiency appears to have been corrected by the more recent April 2015 examinations.  The Board also notes that the findings regarding the service-connected left clavicle, left humerus, and facial and head scars are consistent with the other evidence of record, and the Veteran has not reported any of these disabilities have increased in severity since the most recent examination of April 2015.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

I.  Withdrawal of Appeal

By a statement dated April 30, 2015, and received by VA in May 2015, the Veteran reported, in pertinent part, that while he did have leg swelling he would "like to take it off the list at this time" and that he did not think "we need to address this anymore at this time."  As such, the Board finds he indicated his desire to withdraw his appellate claim of entitlement to service connection for a disability manifested by leg swelling.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal on the issue of service connection for leg swelling.  Consequently, there remain no allegations of errors of fact or law for appellate consideration regarding this claim.  Accordingly, the Board does not have jurisdiction to review this appellate claim and it is dismissed.

II.  Service Connection

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Analysis - TBI and Kidney Disorder

In this case, the Veteran has essentially contended that he currently has disabilities of TBI, the low back, and the kidneys due to in-service injuries to include a motor vehicle accident; and has provided details thereof.  

The Board acknowledges that the Veteran sustained multiple injuries as result of an October 1971 motor vehicle accident to include his now service-connected left clavicle and humerus fracture, and facial scars.  He was further noted to sustain a head injury.  Moreover, discharge diagnoses include a contusion to the right kidney and secondary hematuria.  In addition, the Board notes the service treatment records indicate other in-service head injuries to include in September 1972 after he was hit by a cue stick; and a bus accident in August 1973 in Thailand where he hit both sides of his head.  Further, on a Report of Medical History completed in conjunction with his October 1974 separation examination, the Veteran indicated, in pertinent part, that he had experienced a head injury.

Despite the foregoing, the Board notes that the October 1974 separation examination did not indicate recurrent TBI residuals, or a kidney disorder.  In fact, his head and endocrine system were all clinically evaluated as normal.  Moreover, the Veteran indicated he had not experienced kidney stones on the concurrent Report of Medical History.

The Board further notes there was no indication of the claimed TBI residuals or kidney disorder on a June 1983 VA examination; and the first competent medical evidence of such otherwise appears to be years after his separation from service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

In summary, the record reflects the Veteran sustained multiple head and other injuries during service; and that he had relevant findings regarding his kidneys as a result of such injury.  However, no chronic TBI or kidney disorder appears to have diagnosed at the time of his separation examination or for years thereafter.  Consequently, even though the Veteran is competent to describe such symptoms that are subject to lay observation, the Board finds that competent medical evidence is required to resolve the nature and etiology of the claimed disabilities.  

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board does note, as stated above, that competent medical opinions were obtained regarding this case from VA examiners who are presumed qualified to render competent medical opinions.  As summarized below, these opinions are generally against the present claims.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The May 2011 VA examination for TBI had a diagnosis of "No - post concussive syndrome," and stated the Veteran did not have a neurologic residual of his 1971 motor vehicle accident.  In addition, a May 2011 VA psychiatric examination stated the Veteran had no TBI diagnosis.  Granted, a subsequent April 2012 VA examination did state the Veteran had a diagnosis of TBI.  However, in response to this notation in the April 2012 examination, an October 2012 addendum/supplemental opinion to the May 2011 VA examination for TBI purposes continued to find the Veteran did not have persistent post-concussive syndrome; and stated that his persistent symptoms of headaches, memory difficulties, concentration, difficulty sleeping, irritation/anger/frustration were from his acquired psychiatric disorder.  It is noted that service connection is in effect for both an acquired psychiatric disorder and headaches as secondary to the psychiatric disorder.

A May 2011 VA examination for the claimed kidney disorder diagnosed small renal cysts with microscopic hematuria.  Further, the examiner opined that this condition was not caused by the 1971 motor vehicle accident.

The April 2015 VA examination for TBI opined that was less likely than not (less than 50 percent probability) that any currently diagnosed impairment is a residuals of TBI related to the Veteran's active military service, including the 1971 car accident, 1972 injury with pool cue, and a 1973 bus accident.  The examiner acknowledged that the Veteran a positive personal history with loss of consciousness.  However, objective evidence of a TBI with residuals was neither found documented in service treatment records nor seen during this examination. 

In addition, the April 2015 VA examiner diagnosed the Veteran's kidney disorder as nephrolithiasis and microscopic hematuria  and opined that it was less likely than not (less than 50 percent probability) that it was related to his active military service.  In support of this opinion, the examiner stated that the Veteran had a noticeable hematuria after the motor vehicle accident; intermittent microscopic hematuria for several years; different tests completed at various times noted a normal cystoscopy and small renal cysts and small stones were noted on imaging studies.  The examiner further stated that microscopic hematuria can occur from kidney stones or sometimes iatrogenic with no found cause; and that there were no imaging studies or laboratory studies that suggest a chronic condition related to a probable kidney contusion after the motor vehicle accident or any issue during active military service.  Moreover, the examiner stated that typically a kidney contusion would result in a parenchymal bruise and would show an abnormality on an imaging study or decrease kidney function; and that an isolated contusion was usually self-limited, meaning a resolution to the hematuria.

The Board observes that none of the aforementioned May 2011 and April 2015 VA examination opinions as to the etiology of the claimed TBI and kidney disorder are expressed in speculative or equivocal language.  Granted, as already noted, the Board previously determined that the May 2011 VA examinations were deficient, in pertinent part, due to inadequate rationale.  However, the more recent April 2015 VA examinations did provide adequate rationale to include reference to the documented medical findings and/or medical history to the effect they did not document either chronic TBI residuals or kidney residuals from the documented in-service injuries.  No competent medical evidence appears to be of record which explicitly refutes the etiology opinions expressed on the April 2015 VA examinations.  Accordingly, the Board finds these opinions to be adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has TBI residuals and/or a kidney disorder as a result of his active service.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  No other basis for establishing service connection for the claimed disabilities is otherwise demonstrated by the evidence of record, to include the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 or as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310.  Consequently, the benefit sought on appeal with respect to these claims must be denied.


II.  Increased Rating(s)

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, the Veteran is already in receipt of such "staged" ratings for his service-connected left clavicle disorder.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board also notes the Veteran has reported recurrent left upper extremity pain throughout the pendency of this case, which pertains to both his left clavicle and left humerus.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Board notes that repetitive motion testing was conducted as part of the VA examinations provided to the Veteran in an effort to stimulate the effect of pain to include during flare-ups.

The Board further notes that, under the laws administered by VA, a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, the Veteran's is right hand dominant; i.e., his left shoulder is considered the minor upper extremity.

Analysis - Left Clavicle

The Veteran's service-connected left clavicle disorder is currently evaluated pursuant to the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5003-5201 (A hyphenated Diagnostic Code is used when a rating under one diagnostic code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.).

Under Diagnostic Code 5003 degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71.

Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of motion of both the major and minor arm when motion is only possible to the shoulder level.  When motion is to midway between the side and shoulder level, a 20 percent evaluation is assigned for the minor arm, while a 30 percent rating is assigned for the major arm.  When motion is limited to 25 degrees from the side, a 30 percent rating is assigned for the minor arm, while a 40 percent rating is assigned for the major arm.  38 C.F.R. § 4.71a. 

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

In this case, the Board finds that prior to April 9, 2015, the record reflects the Veteran's service-connected left clavicle disorder more nearly approximates motion only possible to the shoulder level.  For example, the October 2007 VA examination noted that the left shoulder had active flexion to 160 degrees, with pain beginning at 110 degrees; passive flexion to 170 degrees, with pain at 140 degrees; active abduction to 160 degrees, with pain at 120 degrees; passive abduction to 170 degrees with pain at 140 degrees; active external rotation to 80 degrees, with pain at 60 degrees; passive external rotation to 90 degrees, with pain at 70 degrees; and both active and passive internal rotation to 90 degrees with pain at 70 degrees.  The Board also reiterates the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  Accordingly, the Board finds the Veteran is entitled to at least a rating of 20 percent for his service-connected left clavicle disorder under Diagnostic Code 5201 prior to April 9, 2015.

The Board further finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent for his service-connected left clavicle disorder under Diagnostic Code 5201 at any time during the pendency of this case; he does not meet or nearly approximate the criteria of motion no more than 25 degrees from the side even when taking into account his complaints of pain.  No such limitation is indicated by the aforementioned range of motion findings from the October 2007 VA examination, and there was no additional limitation following repetitive motion testing.  The more recent April 2015 VA examination did indicate the Veteran had less motion than what was noted in October 2007, but still not to the extent necessary for a rating in excess of 20 percent.  Specifically, he had flexion and abduction to 80 degrees; external rotation to 50 degrees; and internal rotation to 90 degrees.  Moreover, there was no additional limitation following repetitive motion testing; and the examiner opined that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Nothing in the other evidence of record indicates limitation of the left shoulder to the extent necessary for a rating in excess of 20 percent under Diagnostic Code 5201 to include during flare-ups of pain.  Therefore, a rating in excess of 20 percent under Diagnostic Code 5201 is denied, to include on the basis of a "staged" rating(s).

The Board observes that in assigning the 20 percent rating under Diagnostic Code 5201, both the Veteran's left clavicle and left humerus were taken into consideration as both involve the left upper extremity.  As such, only one rating is warranted based upon limitation of motion because to assign separate ratings would be a violation of the prohibition against pyramiding.  See 38 C.F.R. § 4.14.

The Board also observes that the Veteran's left clavicle disorder was originally evaluated pursuant to the criteria found at 4.71a, Diagnostic Code 5203, which evaluates impairment of the clavicle or scapula.  However, this Code provides a maximum rating of 20 percent, which has already been determined to be warranted in this case.  In other words, this Code does not provide a basis for a rating in excess of that which has already been assigned.  No other Diagnostic Code appears to apply to this service-connected disability.

Analysis - Left Humerus

The Veteran's service-connected left humerus disorder is evaluated pursuant to the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5202.  Under this Code, a 20 percent evaluation for the minor arm may be granted for four different conditions: (1) malunion of the humerus with moderate deformity; (2) malunion of the humerus with marked deformity; (3) recurrent dislocations of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level; and (4) recurrent dislocations of the  scapula-humeral joint with frequent episodes and guarding of all arm movements.  A 40 percent rating is warranted for the minor extremity when there is fibrous union of the humerus, a 50 percent rating is warranted when there is nonunion (false flail joint) of the humerus and a 70 percent rating is warranted when there is loss of head (flail shoulder) of the humerus.  38 C.F.R. § 4.71a,

In this case, the record does not reflect the Veteran's service-connected left humerus disorder is manifested malunion with deformity, or recurrent dislocations.  For example, the October 2007 VA examination found there was no deformity, giving way, instability, episodes of dislocation or subluxation, or recurrent shoulder dislocations.  X-ray report did not indicate malunion or deformity of the humerus.  The more recent April 2015 VA examination found the Veteran did not have malunion of the humerus with moderate or marked deformity.  Further, it was stated there was no fibrous union or nonunion (false flail joint) of the humerus.  Moreover, the examiner indicated that shoulder instability, dislocation and/or labral pathology was not suspected.  Nothing in the other evidence of record, to include treatment records, indicates the type of impairment necessary for even the minimum rating of 20 percent under Diagnostic Code 5203.  Therefore, the claim of entitlement to a compensable rating must be denied, to include as a "staged" rating(s).  See 38 C.F.R. § 4.31.

The Board does wish to note that it took into account the Veteran's complaints of recurrent pain the left upper extremity in evaluating the left humerus, as well as the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, the record reflects such complaints are manifested by the limitation of left shoulder motion, which, as discussed above, was the basis for evaluating the left clavicle disorder; and to assign a rating on that same basis for the left humerus would be a violation of the prohibition against pyramiding.

Analysis - Face and head scars

The Veteran's service-connected facial and head scars have been evaluated pursuant to Diagnostic Code 7800.  During the pendency of this appeal, the rating criteria pertaining to the skin were amended, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23. 2008).  However, those amendments only apply to applications received by VA on or after October 23, 2008, or where the Veteran expressly requests consideration under the new criteria, which he has not done here.  Moreover, these revisions made no changes to the scheduler criteria of Diagnostic Code 7800 other than the addition of 2 explanatory Notes.  In short, the changes to Diagnostic Code 7800 are not so much substantive as clarifying the existing criteria.

Diagnostic Code 7800 rates scars based upon disfigurement of the head, face, or neck.  A 10 percent rating is warranted if there is one characteristic of disfigurement.  A 30 percent rating is warranted if there are visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.  A 50 percent rating is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are six or more characteristics of disfigurement. 38 C.F.R. § 4.118 .

The eight characteristics of disfigurement are: (1) A scar five or more inches (13 or more centimeters) in length; (2) A scar at least one-quarter inch (0.6 centimeters) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118.

In this case, the Board finds that the Veteran's service-connected face and head scars are not manifested by any of the aforementioned characteristics of disfigurement recognized by Diagnostic Code 7800.  For example, the October 2007 noted three (3) residual scars of the face and head which measured 3 x 0.1 cm, 2.5 x 0.1 cm, and 5.5 x 0.1 cm.  The first of these scars was noted as being tender to palpation, but not the other two.  Further, all of the scars were noted as having normal skin texture, and the same color of the other skin.  Additionally, none of these scars had adherence to underlying tissue, limitation of motion or loss of function, underlying soft tissue damage, elevation or depression.  Moreover, the examiner stated there was no disfigurement due to any of these scars.  

The Board acknowledges that the Veteran has criticized the adequacy of the October 2007 VA examination.  Nevertheless, none of the other evidence of record reflects the service-connected face and head scars meets or nearly approximates the criteria for a compensable rating of at least 10 percent under Diagnostic Code 7800.  For example, the more recent April 2015 VA examination also noted 3 residual scars which measured 2 x 0.1 cm, 2 x 0.1 cm, and 2.5 x 0.2 cm.  Further, the examiner stated there was no elevation, depression, adherence to underlying tissue, missing underlying soft tissue, abnormal pigmentation or texture, nor gross distortion or asymmetry of facial features or visible or palpable tissue loss.  Moreover, the examiner found that these scars did not result in limitation of motion or other physical complications/disabling effects.

The Board further finds that none of the other potentially applicable Diagnostic Codes for evaluating scars provide for a compensable rating in the instant case.  

Diagnostic Codes 7801 and 7802 pertain to scars not of the head, face, or neck.  As the service-connected scars in this case are clearly of the face and head, these Codes are not for application in the instant case.

The Board notes that, prior to October 23, 2008, Diagnostic Code 7803 provided for evaluation of superficial, unstable scars.  However, this Code was eliminated effective October 23, 2008.  Moreover, nothing in the evidence of record, to include the aforementioned VA examinations, demonstrates any of the service-connected face or head scars were unstable.

The current version of Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation; three or four scars that are unstable or painful warrant a 20 percent evaluation; five or more scars that are unstable or painful warrant a 30 percent evaluation.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  Id. at Note (3).  Prior to October 23, 2008, Diagnostic Code 7804 provided that a 10 percent disability evaluation was warranted for superficial scars, which are painful on objective demonstration.  

As already stated, however, the evidence of record does not demonstrate that any of the Veteran's service-connected scars of the face and head are unstable.  Moreover, there is no evidence any of these scars were found to be painful on competent medical examination, nor does it appear the Veteran contends otherwise.  Thus, he does not meet or nearly approximate the criteria for a compensable rating under either the "old" or "new" version of Diagnostic Code 7804.

Prior to October 23, 2008, Diagnostic Code 7805 provided that scars were to be rated on limitation of function of the part affected.  The version of Diagnostic Code 7805 in effect since October 23, 2008, provides that any other scars, including linear scars are to be rated based on any disabling effect(s).  However, as detailed above, the Veteran's service-connected head and face scars do not cause limitation of motion or any other disabling effects.  Therefore, neither version of Diagnostic Code is applicable in this case.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a compensable rating for his service-connected face and head scars under any of the potentially applicable Diagnostic Codes, to include as a "staged" rating(s).

Other Considerations

In evaluating the Veteran's service-connected disabilities, the Board notes that it considered the applicability of "staged" rating(s) in accord with Fenderson, supra, and Hart, supra.  However, other than the 20 percent rating for the service-connected left clavicle disorder prior to April 9, 2015, the record does not demonstrated any distinctive period(s) where the service-connected disabilities met or nearly approximated the schedular criteria for rating(s) in excess of those currently in effect.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board notes the Veteran does not appear to contend his case warrants consideration of an extraschedular rating, nor is such otherwise indicated by the record.  In pertinent part, the Board finds that the rating criteria contemplate the Veteran's service-connected left clavicle disorder, left humerus disorder, and face and head scars.  As detailed above, the Veteran has reported pain of the left upper extremity, and such impairment was used to evaluate the left clavicle under Diagnostic Code 5201 based upon limitation of motion.  Further, as the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 mandate that impairment due to pain and other such symptoms be used in determining the appropriate schedular rating they cannot be used to assign an extraschedular rating for the left clavicle or left humerus without being a violation of the prohibition against pyramiding.  In addition, as noted above, Diagnostic Code 7805 required the Board to consider any disabling effects not explicitly noted by the other potentially applicable Diagnostic Codes.  Consequently, there does not appear to be any manifestations of these service-connected disabilities not contemplated by the schedular criteria.  Therefore, the rating criteria are adequate to evaluate the service-connected disabilities that are the focus of this appeal, and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, in this case it does not appear the Veteran contends his service-connected left clavicle disorder, left humerus disorder, and/or face and head scars render him unemployable either separately or together; nor is such otherwise indicated by the record.  For example, the Board notes that due to the impairment of the left upper extremity the April 2015 VA examiner stated the Veteran had to compensate with his dominant right upper extremity, but he was otherwise able to work and do daily activities; and that the scars had no functional impact in terms of the Veteran's ability to work.  Therefore, no further discussion of entitlement to a TDIU is warranted based upon the facts of this case.


ORDER

The appellate claim of entitlement to service connection for a disability manifested by leg swelling is dismissed.

Service connection for residuals of a TBI is denied.

Service connection for a kidney disorder is denied.

A rating of 20 percent for service-connected left clavicle disorder prior to April 9, 2015, is granted subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for service-connected left clavicle disorder is denied.

A compensable rating for service-connected left humerus disorder is denied.

A compensable rating for service-connected face and head scars is denied.


REMAND

As noted above, the Veteran has indicated his low back disorder is a residual of his in-service motor vehicle accident.  His service treatment records following the October 1971 in-service motor vehicle accident included notations of tenderness to the low back as a residual of his injuries.  However, his spine was clinically evaluated as normal on his October 1974 separation examination; and he indicated he had not experienced recurrent back pain on the concurrent Report of Medical History.  There was also no indication of a chronic low back disorder on the June 1983 VA examination, or for years after service.

In December 2014, the Board remanded this case for a VA examination and opinion to address the etiology of the claimed low back disorder.  Although the Veteran was accorded such an examination in April 2015, contradictory opinions were provided as to the etiology of this disability.  Initially, the examiner opined that the low back disorder was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness; and specifically referred to both the 1971 motor vehicle accident and 1973 bus accident in support of this opinion.  However, the examiner subsequently stated that the prior opinion should be disregarded; and opined that the low back disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In support of this revised opinion, the examiner stated that further review of records note that the Veteran complained of back pain from injuries in August 1977 and August 1978; and indicated the Veteran was assaulted while incarcerated.  Based on this information, the examiner reported that it was difficult to state the motor vehicle accident caused the current condition; and the compression defect could be from other injuries after service.  Therefore, the examiner concluded it was difficult to state there was a ">50%" probability that the current findings were due to a motor vehicle accident.

In view of the fact the April 2015 VA examiner provided such contradictory opinions, it is not clear that the opinions provided were based upon a thorough review of the record.  Further, the fact the examiner indicated it could not be stated there was a greater than 50 percent probability the current low back disorder was etiologically related to service indicates a higher standard than is required for a grant of service connection in light of VA's benefit-of-the doubt rule.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Consequently, the Board must conclude that this examination is not adequate for resolution of the low back claim.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, this case must be remanded to accord the Veteran a new VA examination which does adequately address the nature and etiology of his current low back disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his low back since April 2015.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and etiology of his claimed low back disorder.  The claims folder should be made available to the examiner for review before the examination.

For any chronic low back disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's active service, to include injury sustained in any in-service event.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in April 2015, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


